Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as June 14, 2017, the date of the earliest priority application (JAPAN 2017-116639).
The present application is also related to:
PCT international application number PCT/JP2018/022638 filed June 13, 2018.
The claims filed December 29, 2020 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of the same date.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
1
3 & 4
Cancelled:
none
none

none
none
Added:
none
none

Claims 1-4 are currently pending.
No claims have been cancelled.
No claims have been withdrawn.
Claims 1-4 are currently outstanding and subject to examination.
This is a final action and is the second action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Priority Document
Examiner acknowledges the priority document of JAPAN 2017-116639 filed June 14, 2017. Receipt was made on December 13, 2019.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
To date, Applicant has provided no indication of special definitions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0183111 of Sato et al. (Sato) in view of U.S. Patent Application Publication No. 2017/0023754 of Debban et al. (Debban).
WITH RESPECT TO CLAIM 1, Sato discloses a slot type optical cable (Fig. 1) comprising:
an optical fiber (in optical fiber ribbons 20, optical fiber 21, Figs. 2 and 3, ¶ 40 et seq.);

a cable jacket (cable jacket 4) that is provided around the slot rod (3),
wherein the cable jacket includes a sheath portion that is formed around the slot rod at substantially the same thickness by linearly connecting outermost peripheral edges of adjacent ribs (per Fig. 1).
wherein the cable jacket includes a sheath portion that is formed around the slot rod at substantially the same thickness, the sheath portion connecting outermost peripheral edges of adjacent ribs.
Sato as set forth above does not disclose:
the sheath portion linearly connecting outermost peripheral edges of adjacent ribs.
Debban discloses an optical fiber cables that includes (Fig. 1):
the sheath portion (outer jacket 145) linearly connecting outermost peripheral edges of adjacent portions (namely, twisted buffer tubes 110 and filler rod 130b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a jacket configuration along the lines of Debban in a system according to Sato as set forth above in order to prevent the cable 
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical fiber cable) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
wherein the cable jacket includes a sheath portion that is formed around the slot rod at substantially the same thickness by, the sheath portion linearly connecting outermost peripheral edges of adjacent ribs.
WITH RESPECT TO CLAIM 2, Sato in view of Debban as set forth above discloses the slot type optical cable according to claim 1, including one wherein
the number of the ribs is 6 to 8.
Per Sato Fig. 1 and ¶ 43, the number of ribs is 6.
WITH RESPECT TO CLAIM 3, Sato in view of Debban as set forth above discloses the slot type optical cable according to claim 1, including one wherein
a density of a material used for the sheath portion is lower than 0.942 g/cm3.
Sato, ¶ 44 mentions polyethylene.
For product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP § 2112.01(I).
Consequently, because Sato in view of Debban as set forth above provides the structure of claims 1 and 3, the combination is seen as also providing the same claimed properties or functions of claim 3.
Below, this analysis is referred to as “same product/same features”. Unsupported features are seen to directly result from the supported/claimed structures. No authority is known by which unsupported or “naked” functions/characteristics/features can be claimed and subject to exclusive protection.
WITH RESPECT TO CLAIM 4, Sato in view of Debban as set forth above discloses the slot type optical cable according to claim 1, including one wherein
a ribbon (Sato, ¶ 40, "The optical fiber cable 1A includes an optical unit 2 which is an assembly of optical fiber ribbons 20 …") in which the optical fiber is arranged is accommodated in the groove (slot groove 32), and
the ribbon is an intermittent ribbon (Fig. 3) in which a connection portion and a non-connection portion are intermittently formed in a longitudinal direction between some or all of adjacent optical fibers (¶ 47, "The optical fiber ribbon 20 is an intermittent connection type optical fiber ribbon, and has connecting portions 22 at which adjacent ones of the optical fibers 21 are connected to one another and non-connecting portions 23 at which adjacent ones of the optical fibers 21 are not connected to one another, which are provided intermittently in the longitudinal direction.").

Response to Arguments
Applicant’s arguments filed December 29, 2020 with respect to the outstanding claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection as different art is now applied to the rejected claims in light of Applicant’s amendment(s).
Debban is seen to resolve the linear connection limitation.
Applicant argues that:
In contrast, the cable jacket 4 of Sato is circular in shape, and the outermost peripheral edges of adjacent ribs are not linearly connected. Applicant respectfully submits that Sato does not teach or render obvious at least the features of "the cable jacket includes a sheath portion that is formed around the slot rod at substantially the same thickness, the sheath portion linearly connecting outermost peripheral edges of adjacent ribs," as recited in claim 1. As pointed out in MPEP § 2131, "[t]o anticipate a claim, the reference must teach every element of the claim." Thus, "[a] claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference. Verdegaal Bros. v. Union Oil Co. Of California, 2 USPQ 2d 1051, 1053 (Fed. Cir. 1987)."
Examiner response: Debban is seen to provide the linearity sought by Applicant.

Applicant's arguments with regards to the remaining claims all rely upon the arguments set forth above. Consequently, these remaining arguments as seen as being addressed by the examiner's corresponding remarks.
Applicant’s remaining arguments fail to comply with 37 CFR 1.111(b) because they 

Conclusion
Applicant’s publication US 20200218021 A1 of July 9, 2020 was previously cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to cable jackets and sheaths.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571.  The examiner can normally be reached on most days 1000-1800 PACIFIC 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
March 19, 2021